DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/06/2022 have been fully considered but they are not persuasive.

On page 7, Applicant argues that neither Stribu nor Akselrod teach “automatically transmit a new request comprising the changed location information to the network node for program content associated with the changed location information” and “automatically unloading program content associated with earlier location information in response to the changed location information”. 

In response: Although Applicant’s argument is persuasive for independent claims 1 and 13, it is not persuasive for independent claim 11 as the claim neither recites “automatically transmit a new request comprising the changed location information to the network node for program content associated with the changed location information” or “automatically unloading program content associated with earlier location information in response to the changed location information”. And there is no argument presented for independent claim 11.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stirbu et al. (US Publication Number 2013/0135344 A1, hereinafter “Stirbu”) and Sylvain (US Publication Number 2005/0148342 A1), further in view of Akselrod et al. (US Publication Number 2017/0208109 A1, hereinafter “Akselrod”).

(1) regarding claim 11:
As shown in fig. 1, Stirbu et al. disclosed a user node (101, fig. 1, User Equipment) comprising: 
at least one processing unit (703, processor); and 
at least one memory (705, memory), wherein the at least one memory comprises program instructions that are executed on the at least one processing unit (para. [0067], note that the runtime module 205 and/or the services platform 113 perform all or parts of the process 400 and are implemented in, for instance, a chip set including a processor and a memory as shown FIG. 7) to cause the user node to: 
receive program content provider information from a plurality of program content providers, the program content provider information comprising geographical coordinates, network address information and a content description of content provided by the program content providers (para. [0032], note that a preview (e.g., AR, MR, etc.) including one or more images and/or a sequence of one or more images along with location information are rendered for presentation at the user device via a user interface (UI) application wherein information related to the UI and user device are included in the user request); 
receive from a user node a request comprising location information of the user node for program content associated with the location information (para. [0030], note that a user utilizes an application (e.g., a mapping application) on the user device to submit a request to one or more services for a preview (e.g., AR) of a physical location which may comprise one or more contents); 
Stirbu disclosed most of the subject matter as described as above except for specifically teaching to obtain information about a plurality of zones, each zone being mapped to a geographical area associated with geographical coordinates and identified by a geographical zone identifier; determine one or more zones based on the location information; transmit program content provider information associated with the one or more zones to the user node; and receive from the user node a new request comprising a charge in the location information; detect a new one or more zone based on the changed location information; and transmit the program content provider information associated with the new one or more zones to the user node.
However, Sylvain disclosed to obtain information about a plurality of zones (para. [0005], note that the presence of the mobile terminal in the local wireless zone is detected), each zone being mapped to a geographical area associated with geographical coordinates and identified by a geographical zone identifier (para. [0005], note that the server is associated with the local wireless zone. In one embodiment, an IP address is provided to the mobile terminal, which can use the IP address to access the location-based information. If the mobile terminal is within multiple local wireless zones at any given time, location-based information for a particular local wireless zone may be selected); determine one or more zones based on the location information (para. [0005], note that the mobile terminal will then establish communications with the access point for the selected local wireless zone, and request the location-based information from the associated server); and transmit program content provider information associated with the one or more zones to the user node (para. [0045], note that on the transmit side, the baseband processor 58 receives digitized data, which may represent voice, data, or control information, from the control system 60, which it encodes for transmission. The encoded data is output to the transmitter 52, where it is used by a modulator 72).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose to obtain information about a plurality of zones, each zone being mapped to a geographical area associated with geographical coordinates and identified by a geographical zone identifier; determine one or more zones based on the location information; and transmit program content provider information associated with the one or more zones to the user node. The suggestion/motivation for doing so would have been in order to allows mobile terminals to exchange location-based information upon entering a local wireless zone established by an access point (para. [0005]). Therefore, it would have been obvious to combine Stirbu with Sylvain to obtain the invention as specified in claim 11.
In addition to that, Akselrod disclosed receive from the user node a new request comprising a change in the location information (para. [0013], note that as the users of the devices move to different locations, augmented reality program 112 receives the new location and proceeds to upload location based augmented reality data streams to the devices); detect a new one or more zone based on the changed location information (para. [0024], note that cations corresponding to specific augmented reality streams are pre-defined and stored in database 114. Augmented reality program 112 determines when a user moves from one pre-defined region or location to another pre-defined region or location. If augmented reality program 112 determines the user is in a different location (“yes” branch, decision block 216), then augmented reality program 112 returns to step 208 to determine the user's new location); and transmit the program content provider information associated with the new one or more zones to the user node (para. [0023], note that if augmented reality program 112 determines more than one device is not in the same location (“no” branch, decision block 210), then augmented reality program 112 uploads an augmented reality data stream (step 214). As discussed with respect to step 212, augmented reality program 112 uploads the location based augmented reality data stream to the device using static or dynamic uploading techniques).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose to receive from the user node a new request comprising a charge in the location information; detect a new one or more zone based on the changed location information; and transmit the program content provider information associated with the new one or more zones to the user node. The suggestion/motivation for doing so would have been in order to enhance an augmented reality user experience by providing consistent and collaborative viewing by a plurality of users based on the users' location (para. [0005]). Therefore, it would have been obvious to combine Stirbu, Sylvain with Akserlrod to obtain the invention as specified in claim 11.

(2) regarding claim 12:
Stirbu disclosed most of the subject matter as described as above except for specifically teaching wherein the location information comprises geographical coordinates or one or more geographical zone identifiers. 
However, Sylvain disclosed wherein the location information comprises geographical coordinates or one or more geographical zone identifiers (para. [0020], note that a close association between a local wireless zone in which communications with the mobile terminal are possible and a content server, so that a mobile terminal entering the local wireless zone can readily access the content server and receive the location-based information).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose wherein the location information comprises geographical coordinates or one or more geographical zone identifiers. The suggestion/motivation for doing so would have been in order to allow mobile terminals to exchange location-based information upon entering a local wireless zone established by an access point (para. [0005]). Therefore, it would have been obvious to combine Stirbu with Sylvain to obtain the invention as specified in claim 12.

Allowable Subject Matter
Claims 1-5, 7, 9-10 and 13 are allowed. The following is an examiner’s statement of reasons for allowance:
The closest prior arts of record do not disclose “automatically transmit a new request comprising the changed location information to the network node for program content associated with the changed location information; and automatically unload program content associated with earlier location information in response to the changed location information” (in combination with the other claimed limitations and/or features), as claimed in independent claims 1 and 13.
Dependent claims 2-5, 7, 9-10 are allowable as they depend from an allowable base independent claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674